Citation Nr: 0201041	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for status/post myocardial 
infarction, claimed as coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel

INTRODUCTION

The veteran served on active duty from March 1976 to March 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the issue on appeal.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Service medical records reflect an abnormal 
electrocardiograph (EKG).

3.  Post-service medical evidence establishes that the 
condition producing the veteran's post-service myocardial 
infarction likely existed prior to his discharge from 
military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
coronary artery disease was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background:  Service medical records reveal that the 
veteran was noted to have an incomplete right bundle branch 
block and an ectopic atrial rhythm in a December 1993 EKG.  
However, he apparently required no additional follow-up 
treatment.  At the time of his retirement physical in 
September 1995, the veteran's cardiovascular evaluation was 
normal, but an EKG was interpreted as showing sinus 
bradycardia, although being otherwise normal.

Post-service medical records are negative for complaints, 
treatment, or diagnosis of coronary artery disease until late 
January 1999, when the veteran experienced chest pain and was 
diagnosed with an anterior wall myocardial infarction.  He 
underwent a cardiac catheterization in February 1999 and an 
elective transcatheter revascularization in June 1999.

In an October 1999 report, the veteran's private treating 
cardiologist opined that it was likely that the condition 
that produced the veteran's anterior wall myocardial 
infarction in January 1999 existed prior to his discharge 
from military service in 1996.

At a personal hearing conducted in January 2001, the veteran 
testified that he had an abnormal EKG at the time of military 
retirement and had to return for a second EKG before he was 
cleared to retire.  However, no follow-up was suggested.  He 
reflected that he experienced a couple of episodes of 
shortness of breath not long after separation, but could not 
recall the exact date.  His wife recalled that the veteran 
could not jog as well as he had been able to after service 
and also had heart palpitations, even at rest, but they did 
not think anything of it.  He acknowledged that he had had no 
limitations while in service due to any cardiovascular 
problems and had no evidence of high blood pressure. 

Legal Analysis:  Initially, the Board notes that VA has a 
statutory duty to assist every claimant in the development of 
facts relating to his or her claim for VA benefits.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In the present case, even though it seems that the RO did not 
have the benefit of the explicit provisions of the VCAA, it 
is the Board's opinion that VA's duties have been fulfilled 
to the extent necessary.  The record shows that the RO has 
fully assisted the veteran in securing and developing the 
evidence that is necessary to substantiate his claim, and in 
notifying him of the evidence that he needs to file a 
complete application for VA benefits.  In particular, the 
veteran's service medical records, and copies of private 
medical records pertinent to the matter on appeal have been 
secured, the veteran has been afforded an opportunity to 
provide testimony in support of his claim, he has been 
advised, in writing, of the evidence needed to substantiate 
his claim, and a medical opinion on the question of the 
etiology of the current disability has been associated with 
the file.

There is no prejudice to the veteran in not remanding this 
case for further development because the Board herein grants 
entitlement to the full benefit sought on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Remand for the RO 
to address the requirements of the VCAA in the first instance 
would serve no practical purpose.

Also, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  
The Board thus finds that the RO has developed all evidence 
that is necessary for an equitable disposition of the 
veteran's claim.

The Board is of the opinion, based on a careful review of the 
evidence of record, that the evidence is in relative 
equipoise as to whether the veteran's coronary artery disease 
was incurred while he was on active duty service.  There is 
uncontroverted evidence of an abnormal EKG in service, 
although no evidence of heart disease, a myocardial 
infarction, or a relationship between the abnormal EKG and 
the veteran's current cardiac disorder.  Nonetheless, there 
is clear current treatment for coronary artery disease 
manifested by a myocardial infarction in January 1999.  

In addition, the veteran's private treating cardiologist 
opined that the condition which produced the veteran's 
myocardial infarction in 1999, presumably coronary artery 
disease, existed prior to the veteran's discharge from 
military service.  The Board notes that there is no evidence 
contradicting the private cardiologist's opinion.  Moreover, 
given the veteran's long period in-service, and relatively 
short period of time from service separation to the time of 
his myocardial infarction, the Board finds that the evidence 
is, at a minimum, in relative equipoise as to whether the 
veteran's underlying coronary artery disease was incurred 
while on active duty.  Consequently, reasonable doubt should 
be resolved in favor of the veteran and service connection 
for status/post myocardial infarction, claimed as coronary 
artery disease is, accordingly, granted. 




CONTINUED ON THE NEXT PAGE



ORDER

The claim for entitlement to service connection for 
status/post myocardial infarction, claimed as coronary artery 
disease, is granted.


		
	ROBINSON ACOSTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

